DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

The information disclosure statement (IDS) submitted on July 25, 2019 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 





The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 - 2 and 7 – 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (US Pub. No. 2014/0101948).

With respect to claim 1, Lee et al. discloses a digital measuring tape, comprising a shell body (2), a tape (3), and a tape spool (31), wherein a coiling shaft (i.e. spring loaded shaft) is provided inside the shell body, the tape spool (31) is installed on the coiling shaft for rotating with respect to the coiling shaft, the tape is coiled around the tape spool (Paragraphs [0031] –[0032]), and a front end of the tape is provided with a hook (See end of the tape 3 in Figure 1); and a grid dial (33), a grid detector (22a, 22b), a circuit board (PCB 21), and a display screen (6), wherein the grid dial is fixed on the tape spool for rotating (Paragraph [0032]), a circumferential edge of the grid dial is provide with a plurality of grids to form a circle (See Figure 3), a rotation of the grid dial and the plurality of grids enables the grid detector to produce a detecting signal of the rotation of the grid dial, with the detecting signal, a length of the a pulled tape is calculated through the circuit board, and shown on the display screen (Paragraph [0032]).  





Referring to claim 2, Lee et al. sets forth a digital measuring tape wherein the plurality of grids (33) are a plurality of through holes evenly arranged on a circumference of the grid dial (Figure 3), the grid detector (22a, 22b) is an optical grating sensor, a light source and an optoelectronic element of the optical grating sensor are respectively provided on two sides of the plurality of through holes, light emitted by the light source is received via the plurality of through holes by the optoelectronic element (Paragraph [0032]).

In regards to claim 7, Lee et al. teaches a digital measuring tape further comprising a battery (7) and a push button (8-10), wherein the battery (7) is provided in the shell body (See Figure 1) to supply power for the display screen (6), the circuit board (PCB 21), and the grid detector (22), the push button (8-10) is connected to the circuit board, inputting operation instructions to the digital measuring tape.  

Regarding claim 8, Lee et al. shows a digital measuring tape, further comprising a tape locking mechanism (5, 51), wherein the tape locking mechanism (5, 51) comprises a locking key, a spring leaf, and a brake block, the locking key is movably installed on the shell body, the spring leaf supports the locking key, the brake block is driven by the locking key to compress or release the tape spool and the tape.  





With regards to claim 9, Lee et al. discloses a digital measuring tape wherein a bearing/spring is provided between the tape spool and the coiling shaft, the tape spool (31) is provided with a rewinding mechanism (51), and the rewinding mechanism is a coil spring (Paragraph [0033]).

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3 – 6 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US Pub. No. 2014/0101948).

Lee et al. discloses a digital measuring tape as recited in paragraph 3 above. 


Lee et al. does not disclose the capacitive grating sensor arrangement as recited in claims 3-5. Lee et al. does not disclose the two grid dials as recited in claim 6.

In regards to claims 3 - 5, Lee et al. teaches a digital measuring tape wherein the grid detector (33) is an optical sensor arrangement (22) wherein the receiver (22a) and a light source (22b) detect the diminishing diameter of the remaining tape in the spool. The use of the particular type of capacitive grating sensor arrangement claimed by applicant, absent any criticality, is considered to be nothing more than a choice of engineering skill, choice or design because 1) neither non-obvious nor unexpected results, i.e., results which are different in kind and not in degree from the results of the prior art, will be obtained as long as the rotational 




Referring to claim 6, Lee et al. discloses a digital measuring tape comprising a single grid dial (33, see Figure 4). It would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention to provide at least two grid dials are arranged parallel to each other and fixed with the tape spool, since it has been held that the mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YARITZA GUADALUPE-MCCALL whose telephone number is (571)272-2244.  The examiner can normally be reached on Mon -Thu, 8:00am - 6:00pm.



If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on (571) 272 - 2457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YARITZA GUADALUPE-MCCALL
Primary Examiner
Art Unit 2861
March 11, 2021





/YARITZA GUADALUPE-MCCALL/Primary Examiner, Art Unit 2861